DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 44 recites “a heart cam controller locks the plunger in the retracted rest position, and wherein the rest position of the plunger for locking is reached while the spindle nut moves into the direction of its rest position”. This limitation is unclear, as claim 43, from which claim 44 depends, recites "the plunger is moved into a retracted position” and “the spindle nut is subsequently moved in an opposite direction to a rest position”. Therefore the phrase “the plunger in the retracted rest position” appears to lack antecedent basis, since the only previously recited positions are “a retracted position” of the plunger, and “a rest position” of the spindle nut. Examiner notes that these limitations should be modified for consistent terminology, as consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required. 

Allowable Subject Matter
Claims 23-43 are allowed.
Claim 44 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JUSTIN B REPHANN/Examiner, Art Unit 3634